UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB FOR THE QUARTERLY AND SIX MONTH PERIOD ENDED SEPTEMBER 30, 2007 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For theQuarterly and Six Month Period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number New York 4814 01-0671426 State or Other Jurisdiction of Incorporation of Organization Primary Standard Industrial Code (I.R.S. Employer Identification No.) Ron Kallus, CEO 2 Ingrid Road Setauket, NY 11733-2218 Tel: 631-458-1120 (Address and Telephone Number of Registrants Principal Place of Business) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes No X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX As ofNovember 14, 2007 4,800,000 shares of common stock were outstanding. Transitional Small Business Disclosure Format (check one):Yes¨Nox PART I FINANCIAL INFORMATION Item 1 Financial Statements Balance Sheet at September 30, 2007(Unaudited) and March 2007 2 Statement of Cash Flows for Six Month Ending September 30, 2007 and 2006 (Unaudited) 3 Statement of Operations for Three and Six Month Ending September 30, 2007 and 2006 (Unaudited) 4 Notes to Financial Statements 5 Item 2 Management Discussion & Analysis 9 Item 3 Financial Controls & Procedures 12 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Changes in Securities 12 Item 3 Default Upon Senior Securities 12 Item 4 Submission of Matters to a Vote of Securities Holders 12 Item 5 Other Information 12 Item 6 Exhibits And Reports on Form 8K 12 1 1 Item 1. Financial Statements VGTel, Inc. (A Development Stage Company) Balance Sheet As at Unaudited September 30, March 31, 2007 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 7,274 $ 7,179 Accounts receivable 1,351 3,504 Total Current Assets $ 8,625 $ 10,683 FIXED AND OTHER ASSETS Property and equipment 4,744 4,744 less: Accumulated depreciation (4,744 ) (4,744 ) Net- Property and equipment 0 0 Intellectual property 29,000 29,000 less: Accumulated amortization (10,150 ) (7,250 ) Net -Intellectual property 18,850 21,750 Deferred tax asset 0 0 Total Fixed and Other Assets 0 21,750 Total Assets $ 27,475 $ 32,433 27,475 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued expenses $ 19,114 14,631 Due to shareholders 16,323 16,323 Total Current Liabilities 35,437 30,954 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred Stock,, $.001 par value, Authorized 10,000,000 shares, none issued 0 0 Common stock, $ .0001par value , Authorized 200,000,000shares Issued& outstanding4,800,000 480 480 Additional paid in capital 185,020 157,020 Accumulated other comprehensivegain (loss) 0 0 Retained Earnings (Deficit) $ (193,462 ) $ (156,021 ) Total Stockholders' Equity (7,962 ) 1,479 Total Liabilities and Stockholders' Equity $ 27,475 $ 32,433 See accompanying notes to financial statements 2 VGTel, Inc. (A Development Stage Company) Statement of Cash Flows For the periods Accumulated Six Month Period Six Month Period From Inception April 1, 2007 April 1, 2006- July 27, 2004- September 30, 2007 September30, 2006 September 30, 2007 Cash flows from operating activities NetIncome (loss) $ (37,441) $ (20,902 ) $ (193,462 ) Adjustments to reconcile net loss to net cash provided by operating activities: Officers compensation & Rent charged to paid in capital 28,000 12,500 99,000 Depreciation and amortization 2,900 8,550 10,150 Changes in assets and liabilities: Accounts receivable 2,153 5,897 (1,351 ) Accrued expenses 4,483 0 19,114 Net cash provided ( used)in operating activities 95 6,045 (66,549 ) Cash flows from investing activities Purchaseof fixed assets & intellectual properties 0 (20,500 ) (29,000 ) 0 0 Net cash provided (used) in investingactivities 0 0 (29,000 ) Cash flows from financing activities Officers loans 0 0 16,323 Issuance of common stock for services rendered 0 10,000 10,000 Sale of units 0 0 10,000 Additional paid in capital credited for shareholder contributions 0 4,100 66,500 Net cash provided (used)by financing activities 0 14,100 102,823 Net increase(decrease ) in cash 95 (355 ) 7,274 Cash and cash equivalents, beginning of period 7,179 6,926 0 Cash and cash equivalents, end of period 7,274 $ 6,571 $ 7,274 Supplemental disclosures Noncash investing and financing activities: Additional paid in capital credited in exchange for Intellectual property $ 0 $ 0 $ 66,500 Issuance of common stock in exchange for services rendered $ 0 $ 10,000 $ 10,000 Officers Compensation and Rent credited to Additional Paid in capital $28,000 $ 14,000 $ 99,000 See accompanying notes to financial statements 3 VGTel, Inc. (A Development Stage Company) Statement of Operations For the periods Three Month Period Six Month Period Six Month Period Accumulated from Inception July 1, 2007 July 1, 2006 April 1, 2007 April 1, 2006 (July 27, 2004)- September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 September 30, 2007 REVENUES 2,957 4,312 7,683 7,944 $ 33,390 OPERATING EXPENSES Generaland administrative 11,832 7,795 14,224 7,796 116,788 Officers' compensation & rent 14,000 6,250 28,000 12,500 99,000 Depreciation and amortization 1,450 4,182 2,900 8,550 10,385 Total operating expenses 27,282 18,227 45,124 (28,846 ) 226,173 Income (loss) from operations $ (24,325 ) $ (13,915 ) $ (37,441 ) $ (20,902 ) $ (192,783 ) OTHER INCOME Investment income Loss before income taxes $ (24,325 ) $ (13,915 ) $ (37,410 ) $ (20,902 ) $ (192,783 ) Federal Income Tax NET INCOME (LOSS) $ (24,325 ) $ (13,915 ) $ (37,410 ) $ (20,902 ) $ (192,783 ) Discontinued Operations Loss from discontinued operations 0 0 0 (679 ) Income tax benefit 0 0 0 0 0 Net Loss from Discontinued 0 0 0 0 0 operations NET INCOME (LOSS) $ (24,325 ) $ (13,915 ) $ (37,410 ) $ (20,902 ) $ (193,462 ) PER COMMON SHARE- INCOME (LOSS) $ 0.00 $ 0.00 $ 0.00 $ 0.00 Basic and Diluted WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 4,800,000 4,800,000 4,800,000 4,800,000 4,800,000 See accompanying notes to financial statements 4 VGTel, Inc. (A Development Stage Company) Notes to the Financial Statements For thesix month period endedSeptember 30, 2007 andSeptember 30, 2006 (Unaudited) NOTE 1- RESTATEMENT OF FINANCIAL STATEMENT The financial statementsfor thefiscal year ended March 31, 2006 had been restated to reflect the fact that certain costs incurred, which were previously capitalized as an intangible asset, have been changed. This change was due to the fact that some costs associated with this asset were in actuality pre technological feasibility costs, which are required to be expensed. Certain other costs incurred by the officers before technological feasibility had incurred and were not included in the financial statements have been expensed and additional paid in capital has been credited for the same amount. Lastly, a loss from discontinued operations has been segregated on the statement of operations. This resulted in a reduction in the asset -Intellectual property from $65,000 to $29,000 and a reduction in the corresponding amortization on the Balance Sheet. The Statement of Operations net loss was affected by a reduced amortization deduction and an increase in general and organizational expensesof $37,500 for pre technological expenses incurred. The Statement of Stockholders Equity was affected by a net increase of $37,500 in contributed additional paid in capital. A table showing the line items effected is included in note 12. NOTE 2 - FORMATION AND BUSINESS OF THE COMPANY. VGTel Inc. (formerly known as Tribeka-Tek Inc.) (The “Company) was organized on February 5, 2002 in the State of New York. Tribeka-Tek Inc. was engaged in the business of providing Edgarizing services for publicly traded companies filing through the Edgar system. On January 18, 2006 the Company purchased from NYN International LLC its intellectual property assets pertaining to the GMG System, a telemarketing campaing product. Tribeka Tek, Inc. was a minimally operating corporation with nominal assets. Pursuant to the terms of the Acquisition Agreement, the Company issued to NYN shareholders and designees 2,760,000 newly issued shares of VGTel Inc. (formerly Tribeka Tek, Inc). At the time of the acquisition, the 2,760,000 shares represented approximately 70% of the outstanding shares of the Company, which resulted in the stockholders of NYN obtaining control of the Company. The merger has been accounted for as a reverse acquisition using the purchase method of accounting. NYN International, Inc. has been treated as the acquiring company for accounting purposes under Statement of Financial Accounting Standards (“SFAS”) No.141, “Business Combinations”, due to the following factors: (1)NYN’s stockholders received the larger share of the voting rights in the merger; (2)NYN received the majority of the members of the board of directors; and NYN’s senior management prior to the merger dominated the senior management of the combined company. As a result of the reverse acquisition, the statements of operations presented herein include the results of NYN International for the years ended March 31, 2007 and March 31, 2006 and the the six month endingSeptember30, 2007, and include the results of Tribeka Tek for the period from date of acquisition (January 18, 2006 to March 31, 2006). Although NYN International was formed in July of 2004 there was no activity prior to April 2005, thus the results for the fiscal periods reflect results from inception. Because NYN International LLC is treated as the acquirer for accounting purposes, the equity accounts are adjusted for the share exchange and carried forward. Prior accumulated deficits of NYN International LLC are adjusted to additional paid in capital therefore carrying forward the accumulated deficit or earnings of NYN International LLC. As theseare the first periods with activity there was no beginning accumulated deficit or earnings, and ending retained deficit reflects the retained deficit for the current period. The common stock per share information in the consolidated financial statements and related notes have been retroactively adjusted to give effect to the reverse acquisition on January 18, 2006 for all periods presented. On January 18, 2006 the Company changed its name to VGTel Inc. As of the periods stated the Company had generated minimal revenues and is considered a development stage company. As of February 2006 the Company has ceased its Edgarizing operations and is concentrating its efforts in the development of its intellectual properties. As a result of the acquistion of the GMG System, the company is now operating in the telemarketing sector of the telecommunications industry. NOTE 3 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Fiscal year The Company has chosen March 31, as its fiscal year end. USE OF ESTIMATES: The preparation of financial statements in conformity with general accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, revenue and expenses as well as the disclosure of contingent assets and liabilities in the financial statements. Actual results could differ from those estimates. Cash and cash equivalents Cash and cash equivalents consists of cash, money market funds and other highly liquid investments with a maturity of three months or less from the date of purchase. The Company has not experienced any losses on its cash or cash equivalents. INVESTMENTS: Investments include marketable common stock securities traded on the stock exchange. The marketable securities are classified as available for sale, and are measured at fair value in the balance sheet. Unrealized gains and losses on investments are recorded net of tax as a separate component of stockholders’ equity. Gains and losses on securities sold are determined based on the specific identification method. PROPERTY AND EQUIPMENT Property and equipment (primarily computer hardware) are recorded at cost and depreciated or amortized over the estimated useful lives of the assets (three to five years) using the accelerated depreciation method allowed by the Internal Revenue Code. NOTE 3 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) REVENUE RECOGNITION The Company recognizes revenue on arrangements in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 101, “Revenue Recognition in Financial Statements” and SAB No. 104, “Revenue Recognition”. In all cases, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectibles is reasonably assured. For Platin Ltd., oursole current client to date, the company does not generate an invoice or recognize revenuesfor services until the requested services have been provided to Platin and accepted by Platin. EARNINGS (LOSS) PER SHARE In accordance with Statement of Financial Accounting Standards No. 128, “Earnings Per Share”, the computation of net loss per share is based upon the weighted average number of common shares issued and outstanding for the reporting period. Common stock equivalents related to options, warrants and convertible securities are excluded DISCONTINUED OPERATIONS During the period ended March 31, 2006 the Company ceased its Edgarizing operations. The Statement of Operations for the period recognized revenues of $840 and expenses of $1,519 for a net loss of $679 from the Edgarizing business. 5 FASB No. 86 The Company has incurred significant costs in the development of its program. The costs, which were incurred by the Company, were segregated between pre technological feasibility costs and post technological feasibility costs. It is estimated that the useful life of this asset should approximate five years. Under FASB No. 86, once technological feasibility has been established, all software production costs are capitalized and reported at the lower of unamortized cost or net realizable value. When the product is available for general use amortization begins and all further maintenance costs are expensed. The Company determined that technological feasibility has been established for our GMG System when we completed all planning, designing, coding, and testing activities that were necessary to establish that the GMG System can be produced to meet its design specifications including functions, features, and technical performance requirements. RECENT ACCOUNTING PRONOUNCEMENTS The Financial Accounting Standards Board (FASB) issued FASB 133, “Accounting for Derivative Instruments and Hedging Activities”, The Company does not engage in derivative or hedging activities and does not expect the adoption of this new pronouncement to have a material effect, if any, on its financial condition or results of operations. In May 2003, the FASB issued SFAS 150, "Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity." SFAS 150 changes the accounting for certain financial instruments that under previous guidance issuers could account for as equity. It requires that those instruments be classified as liabilities in balance sheets. The guidance in SFAS 150 is generally effective for all financial instruments entered into or modified after May 31, 2003, and otherwise is effective on July 1, 2003. The adoption of SFAS 150 did not impact the financial position, cash flows or results of operations. In December 2003, the SEC issued SAB 104. This staff accounting bulletin revises or rescinds certain sections of SAB 101, which gives interpretation guidance about revenue recognition. SAB 104 makes the interpretive guidance of SAB 101 consistent with current authoritative accounting and auditing guidance and SEC rules and regulations. The adoption of SAB 104 in the fourth quarter of fiscal 2004 did not impact the financial position, cash flows or results of operations. NOTE 4- LIQUIDITY & PROFITABILITY- GOING CONCERN The Company has had no significant income since inception, which raises substantial doubt about its ability to continue as a going concern. The continuation of the Company as a going concern are dependent upon the Company’s ability to obtain additional financing and upon future profitable operations. NOTE 5 -INCOME TAXES The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards No. 109 , (SFAS 109) “ Accounting for Income Taxes.” Under the asset and liability method, deferred income taxes are recognized for the tax consequences of “temporary differences” by applying enacted statutory tax rates applicable to future years to differences between the financial statements carrying amounts and the tax bases of existing assets and liabilities. Under SFAS 109, deferred tax assets may be recognized for temporary differences that will result in deductible amounts in future periods. A valuation allowance is recognized, if on the weight available evidence, it is more likely than not that some portion or the entire deferred tax asset will not be realized. NOTE 6 -INTELLECTUAL PROPERTY The Company developed the intellectual properties known as Group Messaging Gateway. As ofSeptember 2007 total costs associated with the development of the GMG System was amounted $95,500 as compared to $93,500 in the prior period endedSeptember 31,2006.
